           Case 1:20-cv-10474-JPC Document 18 Filed 02/24/21 Page 1 of 8


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MARTIN HODGE,                                                          :
                                                                       :
                                    Petitioner,                        :
                                                                       :   20 Civ. 10474 (JPC)
                  -v-                                                  :
                                                                       :        ORDER
UNITED STATES (BOP),                                                   :
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On November 24, 2020, Petitioner Martin Hodge, proceeding pro se, submitted a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Dkt. 1 (the “Petition” or “Pet.”). Hodge

contends that the Bureau of Prisons (“BOP”) wrongfully denied his transfer to a halfway house to

conclude his federal sentence, based on what he claims is an invalid New York State detainer. Id.

at 2. The Government opposes the Petition, arguing that (1) Hodge cannot challenge a New York

State detainer under § 2241, (2) the placement of Hodge in a halfway house is a matter committed

to the discretion of the BOP, and (3) Hodge failed to exhaust administrative remedies. Dkt. 9

(“Opposition”).

        For the reasons set forth below, Hodge’s Petition is denied for his failure to exhaust the

BOP’s administrative remedies. Because the Court dismisses the Petition on exhaustion grounds,

it does not reach the other bases for dismissal raised by the Government.

                                                   I. Background

    A. Facts

        On October 31, 1986, Hodge was sentenced in New York State court to 25 years to life

imprisonment for second degree murder. See Dkt. 10 (“Demosthenes Decl.”) ¶ 3. After serving 28
           Case 1:20-cv-10474-JPC Document 18 Filed 02/24/21 Page 2 of 8


years in custody, Hodge was released on parole on January 2, 2014. Id. On October 30, 2018,

Hodge was arrested and charged with Hobbs Act extortion in violation of 18 U.S.C. § 1951, for

obtaining money and property from a former employer by using threats of violence.                  See

Information, United States v. Hodge, No. 19 Cr. 219 (S.D.N.Y.), Dkt. 14; Sentencing Submission,

United States v. Hodge, No. 19 Cr. 219 (S.D.N.Y.), Dkt. 35. Hodge pleaded guilty on December

18, 2019, and was sentenced to a term of imprisonment of 33 months on June 15, 2020. Judgment,

United States v. Hodge, No. 19 Cr. 219 (S.D.N.Y.), Dkt. 38. Hodge is currently housed in the New

York Metropolitan Correctional Center (“MCC”), and his projected release date, accounting for

good conduct time, is March 2, 2021. Demosthenes Decl. ¶ 7.

       On July 9, 2020, the New York State Department of Corrections and Community

Supervision issued a warrant, to be lodged as a detainer, finding that Hodge had violated the

conditions of his release from state custody by pleading guilty to Hobbs Act extortion in violation

of 18 U.S.C. § 1951. Id. ¶ 8. On September 3, 2020, Hodge pleaded guilty at his parole revocation

hearing, a parole violation was sustained, and Hodge received a twelve-month time assessment.

See id. ¶ 9; Pet., Ex. 10. 1 The one-year term on his parole violation commenced on August 24,

2020, and Hodge’s anticipated release from state custody is August 24, 2021. See Demosthenes

Decl. ¶ 9. Accordingly, Hodge will be transferred to state custody upon his release from federal

custody. Opposition at 3.

   B. The BOP’s Administrative Remedy Program

       The BOP’s Administrative Remedy Program, which governs the grievance and appeals

process for inmates incarcerated at the MCC, has four steps. First, “an inmate shall . . . present an

issue of concern informally to staff, and staff shall attempt to informally resolve the issue before an



       1
          The Court uses the PDF pagination in referring to Hodge’s Petition and supporting facts,
see Pet. at 1-21, and refers to the exhibits as they are labeled in the Petition, see id., Exs. 1-12.
                                                  2
           Case 1:20-cv-10474-JPC Document 18 Filed 02/24/21 Page 3 of 8


inmate submits a Request for Administrative Remedy.” 28 C.F.R. § 542.13(a). At the MCC,

Informal Resolution Forms, also known as BP-8 forms, are provided to an inmate by his or her unit

team. Dkt. 17, Ex. A (“King Decl.”) ¶ 5. An informal request may be submitted in writing or

verbally. Id. Second, if the request is not resolved at the informal stage, the inmate may submit a

formal written Administrative Remedy Request on the appropriate form—a BP-9 form—to the

institution at which the inmate is housed. 28 C.F.R. §§ 542.13(a), 542.14(a). At the MCC, upon

receipt of the BP-9, the Administrative Remedy Coordinator logs the Request in SENTRY. 2 King

Decl. ¶ 6. The Warden has 20 days from the date of receipt to respond to the Request, with the

option of a 20-day extension. 28 C.F.R. § 542.18. Third, within 20 calendar days of the Warden’s

signing of the response, the inmate can appeal an unfavorable decision to the appropriate BOP

Regional Director using a BP-10 form. Id. § 542.15(a). The Regional Director has 30 calendar

days to respond, also with the option of a 30-day extension. Id. § 542.18. Fourth, within 30 days

of the date the Regional Director signs the response, an inmate can appeal an unfavorable decision

at the regional level to the BOP’s General Counsel in Washington D.C. using a BP-11 form. Id.

§ 542.15(a). A response must be made by the General Counsel within 40 calendar days, with the

option of a 20-day extension. Id. § 542.18. The regulations further provide that if an inmate fails

to receive a response during the allocated time period, including extension, the inmate may consider

the absence of a response to be a denial at that level. Id.

   C. Hodge’s BOP Requests and Administrative Appeals

       Beginning in early October 2020, Hodge made several attempts to be transferred to a

halfway house for the remainder of his federal sentence. First, on October 8, 2020, Hodge



       2
          SENTRY is “the BOP’s computerized inmate management program” and contains
records that “include information concerning an inmate’s conviction and sentence, programming
and housing assignments, and use of the BOP’s Administrative Remedy Program.” Demosthenes
Decl. ¶ 2.
                                               3
           Case 1:20-cv-10474-JPC Document 18 Filed 02/24/21 Page 4 of 8


submitted a BP-8 form, seeking informal resolution of his request for placement in a halfway house.

King Decl. ¶ 10; Pet., Ex. 12 at 1. On October 17, 2020, before Hodge’s informal request was

resolved with his unit team, Hodge mailed a BP-9 form directly to the Warden. King Decl. ¶ 11;

Pet., Ex. 12 at 2. On October 21, 2020, after reviewing and speaking with Petitioner’s unit manager,

the Administrative Remedy Coordinator rejected Hodge’s BP-9 because, among other reasons,

Hodge had failed to submit evidence of his efforts to resolve his request informally with his unit

manager. King Decl. ¶ 13; Pet., Ex. 12 at 3.

       On October 26, 2020, Hodge resubmitted the BP-8 form to his unit manager, and his unit

manager denied the request on that same day. King Decl. ¶ 15; Pet., Ex. 12 at 5. On November 14,

2020, Hodge appealed the October 26, 2020 denial by submitting a BP-9 form to the Warden, in

which he again requested to be placed in a halfway house. King Decl. ¶ 17. On November 19,

2020, the Warden denied Hodge’s request. See Demosthenes Decl. ¶ 12; id. Ex. A. Specifically,

the Warden informed Hodge that he was not eligible to be placed in a halfway house under BOP’s

Program Statement 7310.04, Community Corrections Center Utilization and Transfer Procedure,

in light of the verified New York State warrant and detainer. Demosthenes Decl. ¶ 12; see id. Ex.

B. In denying Hodge’s request, the Warden informed Hodge that he could appeal to the BOP

Regional Director of the Northeast Region within 20 days, and provided the appropriate address for

such an appeal, see id. Ex. A, but Hodge did not appeal the Warden’s determination, id. ¶ 15.

   D. Habeas Petition

       Instead of appealing the Warden’s denial, five days later, on November 24, 2020, Hodge

submitted his Petition, arguing that he is “being denied placement in [a] community correctional

facility . . . based on an invalid NYS detainer.” Pet. at 2. 3 Specifically, Hodge argues that the


       3
          Although the Petition was not docketed until December 10, 2020, Hodge dated the
Petition November 24, 2020 on the signature page and declared, under penalty of perjury, that he
placed it in the prison mail system that same day. See Pet. at 9.
                                                 4
          Case 1:20-cv-10474-JPC Document 18 Filed 02/24/21 Page 5 of 8


detainer is invalid because it was issued on July 9, 2020, almost a month after his June 12, 2020

federal sentencing and almost two years after his Hobbs Act arrest. See id. at 20-21. He argues

that the warrant should have been issued after his October 30, 2018 arrest, see id. at 12, 16-17, or,

at the latest, on January 2, 2020, when the New York State Parole was notified of his conviction,

id. at 20. On this basis, Hodge contends that his one-year state custody term should have expired

by January 2, 2021, and he is therefore currently eligible for release to a halfway house. Id. at

20-21. Hodge thus requests that the Court order him to be placed in a halfway house and that the

Court declare that the “State detainer / warrant is invalid and void.” Id. at 21.

                                             II. Discussion

   A. Administrative Exhaustion

       A federal prisoner must exhaust available administrative remedies under the BOP’s

Administrative Remedy Program before filing a petition for a writ of habeas corpus under § 2241.

See Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 633-34 (2d Cir. 2001); 28 C.F.R. §§ 542.10-

542.19. This exhaustion requirement promotes “the interests of judicial economy and accuracy.”

Carmona, 243 F.3d at 634. “Failure to exhaust administrative remedies results in a procedural

default, which bars judicial review unless the petitioner persuades the Court that the failure to

exhaust should be excused.” Rosenthal v. Killian, 667 F. Supp. 2d 364, 366 (S.D.N.Y. 2009) (citing

Carmona, 243 F.3d at 634).

        Specifically, “[w]hen . . . legitimate circumstances beyond the prisoner’s control preclude

him from fully pursuing his administrative remedies,” failure to exhaust may be excused by a

showing of “cause and prejudice.” Carmona, 243 F.3d at 634. Generally, cause can be shown

when: (1) “available remedies provide no genuine opportunity for adequate relief”; (2) “irreparable

injury may occur without immediate judicial relief”; (3) “administrative appeal would be futile”;

and (4) “in certain instances a plaintiff has raised a substantial constitutional question.” Guitard v.

                                                  5
          Case 1:20-cv-10474-JPC Document 18 Filed 02/24/21 Page 6 of 8


U.S. Sec’y of Navy, 967 F.2d 737, 741 (2d Cir. 1992) (internal quotation marks omitted); accord

Madkour v. Ashcroft, 74 F. App’x 89, 90 (2d Cir. 2003); see also Garcia v. Shanahan, 615 F. Supp.

2d 175, 180 (S.D.N.Y. 2009) (emphasizing that exhaustion can be excused “when such exhaustion

would be futile or where the agency has predetermined the issue before it” (internal quotation marks

omitted)).

   B. Analysis

       Hodge has not exhausted his administrative appeals, and he has not provided any

justification to excuse his failure to exhaust. In its Opposition, the Government focuses on Hodge’s

failure to exhaust with respect to his November 14, 2020 BP-9 request and the Warden’s November

19, 2020 denial of that request. See Opposition at 8. The Bureau of Prisons has confirmed that

Hodge has not filed an administrative appeal of the Warden’s November 19, 2020 denial.

Demosthenes Decl. ¶ 15; see Opposition at 8 (“[Hodge] did not file an appeal of the November 19,

2020 denial of his request with the appropriate BOP Regional Director, nor did he appeal to any

decision to BOP’s Office of General Counsel in Washington D.C.”). Hodge does not argue

otherwise. Accordingly, the Court agrees that Hodge did not exhaust his remedies with respect to

that request.

       Hodge argues, however, that he exhausted his administrative appeals based on his other

efforts stemming from his October 8, 2020 BP-8 form. See Pet., Ex. 12; Dkt. 15 at 1. The Court

agrees with the Government that this argument in support of exhaustion fails as well. See Dkt. 17.

As an initial matter, the BOP rejected Hodge’s October 8, 2020 BP-8 form and his October 17,

2020 BP-9 form, the latter of which was filed before his BP-8 was resolved, because he failed to

abide by the BOP’s requirement that he provide evidence of his informal efforts to resolve his issue.

See Pet., Ex. 12 at 3. Moreover, even if he had properly followed the BOP’s procedures, Hodge

did not properly appeal that rejection. While he attached a BP-10 form to his Petition, it appears

                                                 6
          Case 1:20-cv-10474-JPC Document 18 Filed 02/24/21 Page 7 of 8


from the face of the form that he did not submit an appeal to the Regional Director, as he

acknowledges in the form that “the BP 8 [and] BP 9 and this appeal are not sent in [the] mail,” but

rather “[i]t was given to [the] unit team – counselor as is this appeal,” id. Ex. 12 at 4; see Dkt. 17

at 2-3, and the BOP does not have any record that this form was submitted to the Regional Director,

King Decl. ¶¶ 14, 20. But even if Hodge had sent this BP-10 form to the BOP Regional Director,

there is no indication that he completed the final step of the appellate process by appealing to the

BOP’s General Counsel. As noted above, if an inmate fails to receive a response during the

allocated time period for a response, including the extension period, the inmate may consider the

absence of a response to be a denial at that level. See 28 C.F.R. § 542.18. Hodge does not argue

that he appealed to the BOP’s General Counsel, nor is there any evidence he did so.

       Finally, Hodge has not pointed to any facts that would lead this Court to conclude that his

failure to exhaust should be excused. He does not contend that the administrative process would

have been futile or that he would not have had an opportunity for genuine relief. In fact, as noted,

he mailed this Petition only five days after the Warden denied his BP-9, instead of pursuing an

appeal to the Regional Director. Moreover, although by the time Hodge properly began the

administrative process, it had the potential to take longer than the time remaining on his federal

sentence, that would not excuse his failure to exhaust. See Goren v. Apker, No. 05 Civ. 9006 (PKC),

2006 WL 1062904, at *4 (S.D.N.Y. Apr. 20, 2006) (“Courts have also held that the mere fact that

petitioner’s release date could arrive before administrative relief is insufficient to excuse a

petitioner's failure to exhaust his administrative remedies.” (citing Dent v. Bureau of Prisons, 2004

U.S. Dist. LEXIS 28384, *5 (E.D.N.Y. Jan. 3, 2005))).

       Accordingly, for the reasons stated above, Hodge’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 is denied. Because the Court rules on exhaustion grounds, it does not

reach the additional arguments for denying the Petition in the Government’s Opposition.

                                                 7
         Case 1:20-cv-10474-JPC Document 18 Filed 02/24/21 Page 8 of 8


       The Clerk of the Court is respectfully directed to terminate any pending motions, close this

case, and mail a copy of this Order to Petitioner Martin Hodge.

       SO ORDERED.

Dated: February 24, 2021                            __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                          United States District Judge




                                                8
